Action to recover damages for personal injuries sustained by the plaintiff as the result of a collision between a bus belonging to defendant Long Beach Bus Co., Inc., in which she was a passenger, and a motor car owned by defendant Max Klekman and driven by Rose Klekman. Judgment in favor of the plaintiff and against the defendants reversed on the law and a new trial granted, costs to appellants to abide the event. The plaintiff claimed no aggravation of previous disorders. Despite this fact, the court charged that she was entitled to recover damages for any aggravation of such disorders. This was error. Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Hagarty, J., dissents and votes to affirm the judgment pursuant to the provisions of section 106 of the Civil Practice Act.